Lowe, C. J.,
dissenting.- — Whilst I concur in the ruling of a majority of the court on most of the questions passed upon in this case, I nevertheless dissent from the conclusion reached, that the record taken as a whole presents no error.
'There is to my mind a vital question, standing out in prominent relief on the face of the record, which not only justifies but demands a reversal, instead of an affirmance, of the judgment below. That question relates to the power of *313the sheriff to foreclose a mortgage under the provisions of chapter 118, of the Code of 1851, by notice and sale. If this power had been taken away and was unauthorized on the 6th of March, 1858, at which time it was exercised, it is impossible for me to conceive upon what principle the judgment below can be upheld. For it is founded upon the idea that the power, when it was summarily exercised by the sheriff at the date just named, in the manner set forth in plaintiff's amended petition, still continued and existed by law, whereas the defendant, Haun, by his counsel insisted that it had been taken away by a repeal of the law, and therefore the sale was nugatory and void. It is true, counsel for the defense assigned a wrong reason for the repeal of the law conferring this power, placing it upon the ground that the Session Laws of 1858, had repealed the same at the time the sale took place. The error of this position by counsel, affords no reason why the court in its revision of the record, the correctness of which has been fairly challenged, should limit its examination to the soundness of the argument which counsel may make in support of alleged error, but should be directed to the existence or non-existence of the error itself.
Now, whilst the provisions of chapter 118 of the Code of 1851 were not inconsistent with the terms and provisions of the old constitution, and that the power therein conferred upon the sheriff might be lawfully exercised, yet I am firm in the conviction that so much of that chapter as relates to summary foreclosures by the sheriff, instantly fell to the ground and become wholly inoperative upon the taking effect of the new constitution under the proclamation of the Governor, published in Sept., 1857. I refer to the last clause of the ninth section of the bill of rights, which declares, “ That no person shall be deprived of life, liberty or property without due process of lawr.” This right was not *314guarantied to the citizens of Iowa under the old constitution, and as it existed under the constitution of the United States, it had been adjudged to apply only to cases arising before the Federal courts. The interpretation given to the words “ due process of law,” as they were intended to be used in the sense of the Federal Constitution was, that they meant the right of trial according to the process and proceedings of common law ; or what is a better definition, “ it means law in its regular course of administration through courts of justice.” 1 Kent, 9th ed. 621: Story Com. on the Const. vol. 3, 264-661.
Our constitution was framed and adopted with a full knowledge of the judicial construction given to these words, and we must presume that it was intended that they should be used in the sense, and to have the same legal effect assigned them under the federal constitution. Like the other absolute rights enumerated in the first article of the constitution, the passage of no law of the legislature was necessary in order to give it effect. It was self-executing. The 1st section of the schedule provides that the constitution shall be the supreme law of the State, and any law inconsistent therewith shall be void. The 2d section reads, “ all laws now in force, and not inconsistent with this constitution, shall remain in force until they shall expire or be repealed.” As the law under which the sheriff’s foreclosure was made, was inconsistent with the provision of the constitution referred to, it ceased upon the taking effect of the constitution, to have any legal operation. It follows therefore, that the sale aforesaid was irregular and void; nor can it be legitimately claimed, that this change which the new constitution has made in the law of foreclosure, must be limited to future debts or liabilities, otherwise it will have the effect to impair the obligation of contracts.
We are not insensible of the difficulties which the courts of this country have had in establishing a general rule, which *315would indicate bow far tbe legislature might alter the law of procedure without affecting the obligation of contracts. But it is settled that the remedy may be changed in many respects without its haying this effect.
Chancellor Kent’s rule upon this subject was, “ that the constitution shall not be deemed violated so long as the contracts are submitted to the ordinary and regular course of justice, and the existing remedies are preserved in substance.” Applying this rule to the case in hand, we find that one of two concurrent but distinct methods of foreclosing mortgages is taken away, leaving the other unimpaired and affording a full and complete remedy.
For the above reason I conclude that the power to make a sheriff’s foreclosure of the mortgage was wanting. The affirmance of the judgment below, in effect, asserts the existence of this power, and that is was lawfully exercised, to which I can not assent.